The following opinion was filed January 7, 1930:
Fritz, J.
This case involves the same facts and questions of law, excepting as to the damages, as the companion case of Raymond Trautmann v. Charles Schefft & Sons Co. et al., which is decided herewith (ante, p. 113, 228 N. W. 741), and the decision in that case rules this.
*123By the Court. — Judgment reversed as to the defendant Charles Schefft & Sons Company by dismissing the complaint and cross-complaint as to said defendant. Cause remanded, with directions to enter judgment accordingly.
A motion for a rehearing was denied on March 4, 1930.